      0:18-cv-00508-CMC           Date Filed 11/26/18      Entry Number 62         Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                            ROCK HILL DIVISION
_______________________________________

GARY BURRELL and ANTOINE LEE, on
behalf of themselves and others similarly
situated,
                                                       NO. 0:18-CV-00508-CMC
                    Plaintiffs,
v.

GUSTECH COMMUNICATIONS, LLC,
                                                       Consolidated with:
                   Defendant.
_______________________________________

ROBERT WESTBERRY AND JARED
STUBBLEFIELD, Individually, and on
behalf of all others similarly situated
under 29 USC 216(b),                                   NO. 0:18-CV-2043-CMC

                    Plaintiffs,
v.

GUSTECH COMMUNICATIONS, LLC, AND
GUSTAVO SANTAMARIA,

                   Defendants.

                       PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                               AMENDED COMPLAINT

       Plaintiffs brought this class action lawsuit on behalf of themselves and those similarly

situated alleging that Defendant, Gustech Communications, LLC (hereinafter “Gustech”)

misclassified its satellite installation technicians as independent contractors and that by failing to

pay overtime Gustech violated the federal Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

Furthermore, Plaintiffs allege that by taking deductions from its technician’s compensation




                                                  1
      0:18-cv-00508-CMC         Date Filed 11/26/18       Entry Number 62         Page 2 of 7




Gustech violated the South Carolina Payment of Wages Act (“SCPWA”) and the North Carolina

Wage and Hour Act (“NCWHA”).

       Technicians who worked for Gustech in Texas previously filed a similar case in the

United States District Court for the Northern District of Texas, bringing claims pursuant to the

FLSA for unpaid overtime, which case has now been consolidated with the above-captioned

matter. See Westberry v. Gustech, et al., No. 0:18-cv-02043-CMC (D.S.C.); ECF No. 47.

Plaintiffs in Westberry named Gustech’s owner, Gustavo Santamaria, as an individual

Defendant, in addition to Defendant Gustech.

       Plaintiffs now seek leave to file an amended complaint pursuant to Fed. R. Civ. P. 15(a).

Specifically, Plaintiffs seek to add Gustavo Santamaria, who has served as the owner of Gustech,

as an individual Defendant in this action and who would, therefore, be individually liable for the

claims in this case. For the reasons stated below, there is no doubt that Santamaria could be held

individually liable for wage violations under the FLSA and both South Carolina and North

Carolina state law. Indeed, he is already listed as a named Defendant under the FLSA in the

Westberry case.

       In addition, this Court has already indicated that it is inclined to grant Plaintiffs’ motion

for issuance of notice pursuant to § 216(b) of the FLSA to a class of technicians who have

worked for Gustech in South Carolina, North Carolina, Florida, and Texas. (Burrell ECF No. 47,

Westberry ECF No. 46 ). Adding Santamaria as a Defendant in this action would make the two

actions against Gustech nearly identical, thus simplifying the notice to be provided to the

technicians.




                                                  2
     0:18-cv-00508-CMC          Date Filed 11/26/18      Entry Number 62       Page 3 of 7




                                           ARGUMENT

       “Rule 15(a)(2) provides that leave to amend a pleading should be given freely when

justice so requires.” Davis v. Richland Cty., 2013 WL 5797270, at *1 (D.S.C. Oct. 24, 2013).

“A motion to amend should be denied only when the amendment would be prejudicial to the

opposing party, there has been bad faith on the part of the moving party, or the amendment

would be futile.” Wall v. Sumter-Lee Reg'l Det. Ctr., 2008 WL 893328, at *1 (D.S.C. Mar. 28,

2008) (quoting HCMF Corp. v. Allen, 238 F.3d 273, 276 (4th Cir.2001)) (emphasis in original).

None of those circumstances exists here.

         The addition of Santamaria as a Defendant to this action is not futile. Indeed, he is

already a named defendant in the Westberry case, which raises an identical claim of independent

contractor misclassification. Thus, Santamaria could plainly be held liable as a individual

defendant under the FLSA, the SCPWA, and the NCWHA.

       “In deciding whether a particular individual is an ‘employer’ for purposes of the FLSA,

courts apply an ‘economic reality’ test, examining the totality of the circumstances to determine

whether the individual has sufficient operational control over the workers in question and the

allegedly violative actions to be held liable for unpaid wages or other damages.” Garcia v. Frog

Island Seafood, Inc., 644 F. Supp. 2d 696, 720–21 (E.D.N.C. 2009). Factors commonly relied on

by courts in determining the extent of an individual's operational control over employees include

whether the individual: (1) had the power to hire and fire the employees; (2) supervised and

controlled employee work schedules or conditions of employment; (3) determined the rate and

method of payment; and (4) maintained employment records. Id. (citing Herman v. RSR Sec.

Servs., 172 F.3d 132, 139 (2d Cir.1999))




                                                3
      0:18-cv-00508-CMC         Date Filed 11/26/18       Entry Number 62        Page 4 of 7




          Similarly, the “definition of ‘employer’ in the NCWHA is identical to that used in the

FLSA.” Garcia, 644 F. Supp. 2d at 720 n. 28 (citing N.C. Gen.Stat. § 95–25.2(5) (“any person

acting directly or indirectly in the interest of an employer in relation to an employee”)). Thus,

“[i]n accordance with federal courts' interpretation of “employer” within the FLSA, under certain

circumstances, individual liability also exists under the NCWHA.” Id. (citation omitted).

Similarly, the definition of “employer” in SCPWA includes “agents or officers of a corporation

who knowingly permit their corporation to violate the Act.” S.C. Code Ann. § 41-10-10(1).

Thus, company owners may be held individually liable under the SCPWA. Turner v.

Condustrial, Inc., 2017 WL 4175500, at *2 (D.S.C. Sept. 21, 2017)

          According to the Gustech’s corporate filings both in South Carolina, the state where it

is incorporated, Santamaria is listed as the owner and organizer of Gustech. See Decl. of

Benjamin J. Weber (attached as Ex. A). Moreover, Santamaria was present at its facility in Fort

Mill, South Carolina on a near daily basis, and would speak to the technicians at staff meetings

about their performance and Gustech’s policies. See Decl. of Antoine Lee ¶¶ 4-5 attached as Ex.

B. In addition, Santamaria controlled the way the technicians were classified and paid and, in

2017, told the technicians that the company would start classifying the technicians as employees,

even though that did not happen. Plaintiffs believe that discovery will further demonstrate that,

in addition to serving as its founder and owner, Santamaria controlled and directed Gustech’s

policies regarding how the company classified and paid its satellite installation technicians.

          There is no cause for denying Plaintiffs leave to amend. There has been no undue

delay here. No discovery has taken place in this case. Moreover, there was no reason to amend

until recently. This case was only recently consolidated with the Westberry case on October 4,




                                                 4
      0:18-cv-00508-CMC          Date Filed 11/26/18      Entry Number 62        Page 5 of 7




2018. ECF No. 48. Indeed, Plaintiffs have filed their motion to amend as soon as practicable. 1

See, e.g., Savoy v. White, 139 F.R.D. 265, 269 (D. Mass. 1991) (finding no delay despite

complaint being filed over a year prior to the proposed amendment).

          Furthermore, the proposed amendment would not cause Gustech any undue prejudice.

Undue prejudice usually requires a showing that allowing the proposed amendment will require

the re-opening of discovery, a significant postponement of trial, and a major alteration of trial

strategy. Steir v. Girl Scouts of the USA, 383 F.3d 7, 12 (1st Cir. 2004) (citation omitted). See

also Goulet v. Whitin Mach. Works, Inc., 399 Mass. 547, 552 (1987) (holding that undue

prejudice required showing such as a delay of trial or the introduction of a new theory of

liability); Cowden v. BNSF Ry. Co., 2013 WL 1282248, at *6 (E.D. Mo. Mar. 26, 2013) (finding

no undue prejudice even where amendment sought after the close of discovery where

amendment would not introduce a new theory of liability). None of those factors is present here.

          Here, Plaintiffs do not seek to introduce a new theory of liability. In addition, the

proposed amendment would not impact the trial date, because Plaintiffs’ request is being made

before discovery has commenced. Furthermore, Plaintiffs only seek to add Santamaria as a new

defendant to protect the putative class’s right to a full recovery, should they eventually be

successful in proving Gustech’s liability in this case. In other words, this amendment comes

down a collections issue and does not introduce any new facts or new theories of liability.



1
        Moreover, Plaintiffs’ motion is timely under the scheduling order. The Court has not set
a deadline for motions to amend the pleadings. See ECF. No.34. In such cases, courts have
found that the deadline for motions to amend should be the same as the deadline for dispositive
motions. Marchand v. Town of Hamilton, 2011 WL 613699, at *1, n.1 (D. Mass. Feb. 9, 2011).
The Court has not set a deadline for dispositive motions, although, in their Joint Statement
pursuant to Rule 16, the parties sought a dispositive motion deadline to be set 90 days after a
ruling on class certification. ECF No. 32. In any event, the deadline for filing a dispositive
motion has not passed.

                                                  5
      0:18-cv-00508-CMC          Date Filed 11/26/18       Entry Number 62         Page 6 of 7




Furthermore, since the underlying issues of liability – whether Plaintiffs were misclassified as

independent contractors, whether they are owed overtime pay under the FLSA, and whether

deductions taken from their compensation violated the South Carolina Payment of Wages Act

and the North Carolina Wage and Hour Act – remain identical even after the proposed

amendment, there will be no change to Defendants’ strategy in this case.

       Moreover, since Gustech has been named as the Defendant in this case since its filing in

February 2018, Santamaria has been on notice of the claims at issue in this case (by virtue of his

position at Gustech) and has likewise been on notice regarding the possibility that he could be

held personally liable for Gustech’s wage violations under the FLSA, the SCPWA, and the

NCWHA.

                                          CONCLUSION

       Wherefore, because an amendment is in the interests of justice, Plaintiffs

respectfully request that the Court grant leave for the Plaintiffs to file their proposed

Amended Class Action Complaint which attached hereto as Ex. C.




                         [Signature of Counsel on Following Page]




                                                  6
0:18-cv-00508-CMC   Date Filed 11/26/18   Entry Number 62      Page 7 of 7




                               Respectfully submitted,

                               GARY BURRELL and ANTOINE LEE,
                               on behalf of themselves and all other
                               similarly situated


                                s/ David E. Rothstein
                               David E. Rothstein, Fed. ID No. 6695
                               ROTHSTEIN LAW FIRM, PA
                               1312 Augusta Street
                               Greenville, SC 29605
                               Telephone: (864) 232-5870
                               Facsimile: (864) 241-1386
                               drothstein@rothsteinlawfirm.com


                               Harold Lichten
                               (Admitted pro hac vice)
                               Benjamin J. Weber
                               (Admitted pro hac vice)
                               LICHTEN & LISS-RIORDAN, P.C.
                               729 Boylston St., Suite 2000
                               Boston, MA 02116
                               Telephone: (617) 994-5800
                               Facsimile: (617) 994-5801
                               hlichten@llrlaw.com
                               bweber@llrlaw.com


                               Dated: November 26, 2018




                                  7
